By the Court,

Savage, Ch. J.
We have held, that under the act of 1824, (Statutes, 6th vol. c. 279,) the party prevailing *279on a certiorari in reversing a justice’s judgment, is not entitled to costs. (7 Goteen, 536.) That act, however, does not apply to the city of New-York. There the proceedings before justices are still regulated by the general act relating to the city, (2 R. L. 370 io 399,) the 143d section of which allows the remedy by certiorari, and gives costs upon affirmance or reversal without limitation. That act is not repealed by the law of 1824; consequently, the remedy by certiorari upon justices’judgments in the city of New-York, remains as it has existed since 1813.
Motion denied with costs.